In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Kings County (Adams, J.), dated June 10, 1997, as upon a fact-finding order of the same court dated March 14, 1997, made upon the appellant’s admission that she had committed acts, which if committed by an adult, would have constituted the crime of criminal trespass in the third degree, placed her with the Division for Youth for 12 months commencing June 10, 1997.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant challenges only so much of the order of disposition as placed her with the Division for Youth. Therefore, the appeal is academic, since the period of placement has expired (see, Matter of Carlos S., 243 AD2d 569; Matter of Ricardo R., 220 AD2d 431; Matter of Greg W., 213 AD2d 414). In any event, the Family Court’s decision with respect to the disposition demonstrated that it carefully considered the less-restrictive alternatives to the appellant’s placement and properly balanced the needs of the juvenile and the need for the protection of the community (see, Family Ct Act § 352.2 [2]). Accordingly, the Family Court did not improvidently exercise its discretion. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.